Order filed March 8, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01030-CR
                                    ____________

                       GINGER DEEANNA FISHER, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 240th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 08-DCR-048916A


                                         ORDER

       The reporter’s record in this case was due December 19, 2011. See Tex. R. App.
P. 35.2. No record was filed. On February 16, 2012, the clerk of this court sent a letter to
Elizabeth Wittu, the court reporter, informing her that the record had not been filed. No
request for extension of time or other response was been filed. We therefore issue the
following order.
       We order Elizabeth Wittu to file the record in this appeal on or before April 6,
2012. If Elizabeth Wittu fails to file the record as ordered, the court may order her to
appear before this court, on a date certain to show cause why she should not be held in
contempt for not filing the record in this appeal as ordered.


                                      PER CURIAM




                                             2